 In the Matter of AMERICAN HAIR & FELT COMPANYandJUTE, HAIR& FELT WORKERS, LOCAL No. 163Case No. 8-620CERTIFICATION OF REPRESENTATIVESMay 26, 1938On April 16, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case?The Direction of Election directed that an elec-tion by secret ballot be conducted within ten (10) days from the dateof the Direction among all the employees employed by the AmericanHair & Felt Company, Newark, New Jersey, at its Newark, New Jer-sey, plant during the pay-roll period ending February 2, 1938, includ-.ing employees, laid off, watchmen and teamsters' helpers, but exclud-ing executives, clerical employees, supervisory foremen, and team-sters, and excluding those employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by Jute, Hair & Felt Workers; Local No. 163, affiliated withthe United Furniture Workers of America, affiliated with the Com-mittee for Industrial Organization, or by Hair, Felt & Jute Workers,Local No. 163, affiliated with the Upholsterers', Furniture, Carpet,Linoleum and Awning Workers' International Union of North Amer-ica, affiliated with the American Federation of Labor, or by neither.Pursuant to this Decision and Direction of Election, an election bysecret ballot was conducted under the direction and supervision ofElinoreMorehouse Herrick, the Regional Director for the SecondRegion (New York City), on April 25, 1938. Thereafter the saidRegional Director, acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, issued and duly served upon the parties an IntermediateReport on the election.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote________________________________ 485Total number of ballots cast_________________________________360Total number of ballots counted______________________________35716 N. L. R.B'648.479 480NATIONAL LABOR RELATIONS BOARDTotal number of ballots in favor of Jute, Hair & Felt Workers,Local No. 163, affiliated with United Furniture Workers ofAmerica, affiliated with C. I. O_____________________________ 161Hair, Felt & Jute Workers, Local No. 163, affiliated with Up-holsterers' Furniture, Carpet, Linoleum and Awning Workers'International Union of N. A., affiliated with the A. F. of L____ 191,Neither union-------------------------------'--------------Total number of blank votes_________________________________0Total number of void ballots_________________________________2Total number of challenged votes____________________________1Subsequent to the service of the Intermediate Report, Jute, Hair &Felt Workers, Local No. 163, affiliated with United Furniture Work-ers of America, affiliated with the C. I. 0., herein called the C. I. O.Local, filed "Exceptions to Intermediate Report."Having foundthat the allegations made in the exceptions did not involve any im-proper acts upon the part of the company and, accordingly, no basisfor invalidating the election, the Regional Director dismissed theprotest and forwarded the Intermediate Report to Washington, D. C.On May 9, 1938, the C. I. O. Local appealed from the finding ofthe Regional Director and filed "Exceptions to the Ballot and Inter-mediate Report" requesting an oral hearing on the matters containedin the exceptions.We have considered the Exceptions and the affi-davits annexed thereto and find that no substantial and material issue,with respect to the conduct of the ballot is raised.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,,as amended,IT IS HEREBY CERTIFIED that Hair, Felt & Jute Workers, Local No.163, affiliated with Upholsterers' Furniture, Carpet, Linoleum andAwning Workers' International Union of North America, affiliatedwith the American Federation of Labor, has been selected by a ma-jority of the employees employed by the American Hair & Felt Com-pany, at its Newark, New Jersey, plant, including employees laid off,watchmen and teamsters' helpers, but excluding executives, clericalemployees, supervisory foremen, and teamsters, as their representa-tive for the purposes of collective bargaining, and that, pursuant toSection 9 (a) of the National Labor Relations Act, Hair, Felt & JuteWorkers, Local No. 163, affiliated with Upholsterers' Furniture, Car-pet, Linoleum and Awning Workers' International Union of NorthAmerica, affiliated with the American Federation of Labor, is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.